In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0880V
                                    Filed: January 19, 2018
                                        UNPUBLISHED


    VIRGINIA LARA,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Tetanus Diphtheria
                                                             acellular Pertussis (Tdap) Vaccine;
    SECRETARY OF HEALTH AND                                  Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On June 28, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she received a tetanus-diptheria-acellular pertussis
vaccination on October 19, 2015 and suffered right shoulder injuries, including
persistent, constant, sharp shoulder pain that radiated into her jaw, limited range of
motion, and right arm weakness, as a result of the vaccination. Petition at ¶¶ 2, 4.
Petitioner further alleges that she received the vaccination in the United States, suffered
the effects of her injury for more than six months, and has not brought a civil action or
received compensation for her injury, alleged as vaccine caused. Petition at ¶¶ 2, 17-



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
19. The case was assigned to the Special Processing Unit of the Office of Special
Masters.
        On January 17, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent has determined that petitioner’s alleged injury is
consistent with shoulder injury related to vaccine administration (SIRVA). Id. at 4.
Respondent further agrees that petitioner had no recent history of pain, inflammation, or
dysfunction of her right shoulder, that the onset of pain occurred within 48 hours of the
administration of the vaccine, the pain was limited to the shoulder where the vaccine
was administered, no other condition or abnormality has been identified to explain
petitioner’s shoulder pain, and petitioner suffered the residual effects of her condition for
more than six months. Therefore, respondent agrees that petitioner has satisfied all
legal prerequisites to compensation under the Vaccine Act. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master